Citation Nr: 0824905	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for a back 
disability.

2. Entitlement to service connection for Total Disability for 
Individual Unemployment (TDIU). 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel









INTRODUCTION

The veteran had active duty service from February 1969 to 
December 1972 and June 1974 to August 1990.

This matter comes on appeal from July and September 2003 
rating decisions by the Jackson, Mississippi Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

Both issues were previously before the Board of Veterans' 
Appeals (Board) in an August 2006 remand for additional 
notice and development. Such additional notice and 
development has been completed and the matter is ready for 
appellate review. 


FINDINGS OF FACT

1. The veteran's intervertebral disc syndrome of the lumbar 
spine is not manifested by pronounced disability from 
intervertebral disc syndrome, nor is it manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.  

2. The veteran has a combined rating of 60 percent for the 
following service connected disabilities: 40 percent for a 
back condition and 20 percent for diabetes mellitus.

3. The veteran's service-connected disorders do not render 
him unable to secure and follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 to September 25, 2003); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45 (2003); 68 
Fed. Reg. 51,454 - 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (as in effect 
from September 26, 2003)).

2. The requirements for TDIU have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.1-4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the Appeals Management Center (AMC) to the 
veteran dated in August 2006. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently.  These revisions are 
effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. However, 
the veteran was nonetheless so advised at the inception of 
his claim, by letter dated in June 2003.  

The August 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before 
initial RO decisions in July and September 2003, the Board 
finds this timing error non-prejudicial since the veteran was 
afforded an opportunity to respond in light of this notice 
before issuance of the February 2008 Supplemental Statement 
of the Case (SSOC). See Sanders v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letter sent to the veteran in August 2006 does not 
meet the requirements of Vazquez-Flores and is not sufficient 
as to content and timing, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.   

The totality of the record indicates that the veteran was 
provided with appropriate notice as to the types of evidence 
that would substantiate his claims. Subsequently to receipt 
of his claim in April 2003, the veteran was advised by the 
June 2003 letter that such evidence would include any 
evidence indicating that his service-connected spine 
disability had worsened and that he was unemployable as a 
result. He was also advised to submit any other evidence of 
an increased disability, including his own statement as to 
symptoms, their frequency and severity, and other involvement 
as to other disorders. A June 2004 Statement of the Case 
(SOC) provided notice of the rating code used to evaluate the 
veteran's claims. Based on this evidence, a reasonable person 
can be expected to understand from the Statement of the Case 
what was needed to support his increased rating claims. The 
veteran was afforded an opportunity to respond in light of 
this notice before subsequent adjudication in the February 
2008 Supplemental SOC. 

While the veteran was so notified, his substantive appeal 
raises no specific argument as to any deficiency in the RO's 
adjudication of this matter. In particular, when requested to 
provide a response to the inquiry as to why VA decided his 
case incorrectly, the veteran through legal counsel noted in 
part that:

"The veteran takes exception to and preserves for 
appeal all errors the VA Regional Office may have 
made or the Board may hereafter make in deciding 
this appeal. These include errors in failing to 
adjudicate issues or claims reasonably raised by 
the record, even though not specifically mentioned. 
These also include all legal errors, errors in 
fact-finding, failure to follow Manual M21-1, 
failure to discharge the duty to assist, and any 
other due process errors. It also includes failure 
to provide an adequate examination and to follow 38 
U.S.C. §§ 5103 and 5103A." 

Substantive Appeal, block 10, dated June 19, 2004. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. Sanders, supra; 
Simmons, supra. Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records and VA treatment 
records are associated with the claims file.  Additionally, 
the veteran was afforded VA examinations. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.

Analyses

A rating in excess of 40 percent for a back disability

The veteran contends that his back disability is more 
severely disabling than is reflected by the currently 
assigned disability rating. After carefully considering the 
evidence, the Board finds that the veteran's back disability 
does not approximate the criteria to warrant a higher rating 
under either the new or old rating criteria. 38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5243 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However,  "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran filed an April 2003 increased rating claim for 
his service connected spinal disc condition. In an RO 
decision, dated July 2003, the RO increased the veteran's 
rating from 20 percent to 40 percent for degenerative disc 
disease of the lumbar spine. 
	
During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003 and codified at 38 C.F.R. 
pt. 4. See 68 Fed. Reg. 51,454 (Aug. 27, 2003). The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms. The General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for the Board to apply both 
the former and revised versions of the regulation. However, 
if the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

The Board notes that the RO addressed the amendments in its 
May 2004 SOC. Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran. Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Intervertebral disc syndrome is 
evaluated under the general rating formula, and is found at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

2) 50 percent - evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

3) 100 percent - evidence of unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

A VA treatment note, dated May 2002, reflects that the 
veteran's low back pain was considered "stable." There are 
no private medical records available . Another item 
referencing the veteran's back condition is a July 2003 
statement by a former employer. This employer stated that the 
veteran worked from October 1999 to February 2000, but was 
terminated due to his inability to lift objects over 25 lbs.  

Several VA back examinations are of record. Shortly before 
submission of his claim, in July 2002, the veteran complained 
of chronic low back pain preventing him from continuing his 
occupation as a construction worker. While it was reported 
that upon physical examination, veteran was found to have a 
range of motion of 50 degrees in his forward flexion of the 
lumbar spine, this appears to have been a typographical 
error, transposing the range of motion studies of flexion and 
extension. Thus, on extension, the veteran's range of motion 
was 50 degrees, for a loss of approximately 40 degrees. There 
was no tenderness upon palpation, nor muscle atrophy. X-rays 
revealed multilevel disc degeneration with degenerative joint 
changes and bulging discs at multiple levels.  The examiner 
diagnosed multilevel lumbosacral spine disc disease. 

The next VA examination report, dated July 2003, reiterated 
the findings from the July 2002 VA examination report and 
noted that there may be additional loss of motion due to 
pain, but such additional loss could not be quantified with 
any degree of medical certainty. However, the examiner noted 
that additional limitation of motion due to pain prevented 
him from engaging in many work-related activities.   

Most recently, the veteran underwent a VA examination for his 
back condition in December 2007. At the examination, the 
veteran complained that his back condition made his gait more 
unsteady and caused him to fall two to three times. He was 
not found to have interference with his daily activities. 
Upon physical examination, the veteran had a range of motion 
of 75 degrees forward movement in his lumbar spine. Although 
the veteran complained of pain at the endpoint of his range 
of motion tests, there was no objective evidence of pain. 
Repetitive motion did not interfere with his range of motion. 
Radiographs showed some degenerative changes. The examiner 
commented that the veteran did not show an exaggeration of 
symptomatology upon examination. He also stated that upon 
flare-up there could be additional loss of range of motion, 
but such limitations could not be measured without resorting 
to speculation. He reiterated the previous diagnosis of 
degenerative disc disease.   

The veteran's back disability has not been shown to 
approximate a rating in excess of 40 percent. The medical 
evidence of record does not show that the veteran experiences 
neurological manifestations contemplated by Diagnostic Code 
5293. On the contrary, the December 2007 examination reports 
shows that sensation was intact to light tough and pinprick 
in both lower extremities. The new rating criteria for a 50 
percent rating requires evidence of unfavorable ankylosis of 
the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5243. There is no medical evidence of record showing 
ankylosis of the lumbar spine and as such a rating of 50 
percent under the new rating criteria is not appropriate. 
Since the medical evidence does not show that the veteran's 
back disability approximates the criteria for a rating in 
excess of 40 percent, the claim for an increased rating will 
be denied.  

Total Disability rating based on Individual Unemployability 
(TDIU)

The veteran seeks service connection for TDIU. The veteran 
does not meet the percentage standards required by 38 C.F.R. 
§ 4.16(b), nor does the record indicate  circumstances to 
warrant extraschedular consideration. Therefore, service 
connection for TDIU will be denied.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id. Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341. In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

The veteran has a combined rating of 60 percent for the 
following service connected disabilities: 40 percent for a 
back condition and 20 percent for diabetes mellitus. Since 
the veteran does not have one service-connected disability 
rated at 60 percent or higher; or two or more service-
connected disabilities, with one disability rated at 40 
percent or higher and the combined rating is 70 percent or 
higher, the veteran's current disability ratings do not meet 
the criteria to qualify for TDIU under 38 C.F.R. § 4.16(a).

The Board has also considered whether the veteran may be 
entitled to TDIU under 38 C.F.R. § 4.16(b). This regulation 
provides that veterans who are unable to secure gainful 
employment by reason of service-connected disabilities, but 
fail to meet the criteria in 38 C.F.R. § 4.16(b), shall 
receive extraschedular consideration. 

Referral for extraschedular consideration is not appropriate. 
The record does not show that the veteran underwent frequent 
periods of hospitalization due to his service connected 
disabilities, nor any other extraordinary circumstances as a 
result of his service connected disabilities that preclude 
him from maintaining gainful employment. Therefore, the Board 
must deny the veteran's claim to TDIU on an extraschedular 
basis.  38 C.F.R. §§ 4.15; 4.16(b).  


ORDER

A rating in excess of 40 percent for a service connected back 
condition is denied.  

A total rating is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


